Order filed, March 10, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00468-CV
                                 ____________

                         SCWYANA SMITH, Appellant

                                         V.

                BEAR CREEK MEADOW HOA INC., Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-52368


                                     ORDER

      The reporter’s record in this case was due November 16, 2021. See Tex. R.
App. P. 35.1. On December 3, 2022, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If does not timely file the record as ordered, we may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.